Case: 21-40465        Document: 00516586326             Page: 1      Date Filed: 12/21/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 21-40465
                                 consolidated with                                   FILED
                                     No. 21-40466                            December 21, 2022
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Julieann Gutierrez,

                                                                 Defendant—Appellant.


                    Appeals from the United States District Court
                         for the Southern District of Texas
                             USDC No. 2:12-CR-1002-9
                              USDC No. 2:13-CR-617-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Julieann Gutierrez, federal prisoner # 31776-379, appeals the denial of
   her   motions      for   compassionate release          pursuant      to 18 U.S.C.
   § 3582(c)(1)(A). On appeal, she contends that the district court abused its


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-40465      Document: 00516586326          Page: 2     Date Filed: 12/21/2022




                                     No. 21-40465
                                   c/w No. 21-40466
   discretion in denying her motions because (1) it treated the pertinent policy
   statement as binding; (2) it did not consider whether the combination of her
   health conditions, the COVID-19 pandemic, her family circumstances, and
   her rehabilitation constituted an extraordinary and compelling reason for a
   sentence reduction; and (3) it based its decision in part on the erroneous
   conclusion that her previous recovery from COVID-19 weighed against
   compassionate release, without acknowledging the cases she cited in which
   district courts granted compassionate release under such circumstances.
          This court reviews a district court’s denial of a motion for
   compassionate release under § 3582(c)(1)(A) for an abuse of discretion.
   United States v. Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct.
   2688 (2021). A district court abuses its discretion when it “bases its decision
   on an error of law or a clearly erroneous assessment of the evidence.” United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (internal quotation
   marks and citation omitted).
          The district court correctly quoted and relied on § 3582(c)(1)(A)
   when considering whether Gutierrez identified extraordinary or compelling
   reasons for a sentence reduction. It does not appear that the district court
   relied on § 1B1.13, p.s., or found it to be binding as the district court also
   quoted United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021), which
   held that the policy statement is not binding. Therefore, Gutierrez has not
   shown that the district court treated § 1B1.13, p.s., as binding. See id. at 393.
          The district court implicitly considered all the factors that Gutierrez
   argued weighed in favor of her compassionate release, including the COVID-
   19 pandemic, her medical conditions, her family circumstances, and her
   rehabilitative efforts, but ultimately determined that her motion should be
   denied. The court was not required to expressly address each argument in
   ruling on her § 3582(c) motion. See United States v. Evans, 587 F.3d 667, 673




                                          2
Case: 21-40465      Document: 00516586326          Page: 3     Date Filed: 12/21/2022




                                     No. 21-40465
                                   c/w No. 21-40466
   (5th Cir. 2009). Gutierrez has not shown that the district court made “an
   error of law or a clearly erroneous assessment of the evidence” because it did
   not expressly state that it considered the combination of factors on which she
   relied. See Chambliss, 948 F.3d at 694.
          Because both Gutierrez and the Government presented contentions
   regarding the sentencing factors, the record reflects that the district court
   implicitly considered the § 3553(a) factors. See Chavez-Meza v. United States,
   138 S. Ct. 1959, 1967-68 (2018). Gutierrez’s disagreement with how the
   district court balanced the § 3553(a) factors is not a basis for determining that
   the district court abused its discretion. See Chambliss, 948 F.3d at 693.
   Moreover, because the district court appropriately denied Gutierrez’s
   motion under § 3553(a), any other error the court may have made in
   considering her recovery from COVID-19 is not grounds for reversal. See id.;
   see also Thompson, 984 F.3d at 433-34.
          AFFIRMED.




                                            3